 intheMatterOfMCWANECASTIRON PIPE COMPANYandSTEELWORKERS ORGANIZING COMMITTEECase No. R-1653SUPPLEMENTAL DECISIONANDCERTIFICATIONS OF REPRESENTATIVESMarch 11, 1940On January 15, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceedings.'Pursuant to the Direction of Elec-tions, elections by secret ballot were conducted on January 30, 1940,under the direction and supervision of the Regional Director for'theTenth Region (Atlanta, Georgia).On February 2, 1940, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations - Series 2,as amended, issued an Election Report, copies of which were dulyserved on the parties.As to the balloting and its results, the Regional Director reportedas follows :PATTERN MAKERS1.Totalnumbereligible-----------------------------------2.Totalballotscast---------------------------------------3.Totalnumberballots cast for SteelWorkers Organizing22Committee---------------------------------------------04.Total number ballots cast for Pattern Makers AssociationofBirmingham----------------------------------------25.Total number ballots cast for neither organization--------06.7.Total number of void ballots-----------------------------08.Total number of blank ballots---------------------------01.Total2.Total3.TotalOTHER PRODUCTION AND MAINTENANCE EMPLOYEESnumbereligible------------------------------------463ballotsnumbercast----------------------------------------ballots cast for SteelWorkers Organizing413Committee--------------------------------------------- 3814.Total number of ballots cast against Steel Workers Organ-izing Committee----------------------------------------125.Total number challenged ballots--------------------------126.Total number of void ballots-----------------------------77.Total number of blank ballots----------------------------1119 N. L. R. B 458.21 N. L R. B, No. 40.465 466DECISIONSOF NATIONALLABOR RELATIONS BOARDOn February 3, 1940, the Steel Workers Organizing Committee,herein, called the S.W. O. C., filed with the Regional Directorobjections to the conduct of the election among the pattern makers.On February 21, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, asamended, issued a Report on Objec-tions in which he reported that the objections were without merit.On February 24, 1940, the Regional Director notified the Boardthat the S. W. O. C. had withdrawn its objections.In the Decision and Direction of Elections previously referred to,the Board made no final determination as to the appropriate unitor units.The Board there stated :An election will be held among the Pattern Makers, excludingforemen, employed by the company to determine whether theydesire to be represented by the S. W. O. C. or by the Associationfor the purposes of collective bargaining or by neither. If amajority of such employees choose the Association, we shalthold that they constitute a separate appropriate unit; if amajority of such employees choose the S. W. O. C., we shallhold that they constitute part of the single industrial unitrequestedby the S. W. O. C.Upon the basis of the entire record in the case, the Board makesthe following :SUPPLEMENTAL FINDINGS OF FACT1.We find that the pattern makers employed by McWane CastIronPipe Company, Birmingham, Alabama, excluding foremen,constitute a unit appropriate for the purposes of collective bar-gaining and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining, and otherwise effectuate the policies of the Act.2.We find that the production and maintenance employees ofMcWane Cast Iron Pipe Company, Birmingham, Alabama, ex-cluding supervisory and clerical employees and pattern makers,constitute a unit appropriate for the purposes of collective bar-gaining, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargining, and otherwise effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.The pattern makers of the McWane Cast Iron Pipe Company,Birmingham, Alabama, constitute a unit appropriate for the pur- MCWANE CAST IRON PIPE COMPANY467poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.2.The production and maintenance employees of McWane CastIron Pipe Company, Birmingham, Alabama, excluding supervisoryand clerical employees and pattern makers, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.CERTIFICATIONS OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations `Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY CERTIFIEDthat Pattern Makers Association of Bir-mingham, affiliated with Pattern Makers League of North Americaand through it with the American Federation of Labor, has beendesignated and selected by a majority of the pattern makers ofMcWane Cast Iron Pipe Company, Birmingham, Alabama, ex-cluding foremen, as their representative for the purposes of collec-tive bargaining, and that pursuant to the provisions of Section 9 (a)of the National Labor Relations Act, Pattern Makers Associationof Birmingham, affiliated with Pattern Makers League of NorthAmerica and through it with the American Federation of Labor,is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment ; andIT IS HEREBYCERTIFIED that SteelWorkers Organizing Committee,affiliatedwith the Congress of Industrial Organizations, has beendesignated and selected by a majority of all production and main-tenance employees ofMcWane Cast Iron Pipe Company, Bir-mingham, Alabama, excluding supervisory and clerical employees andpattern makers, as their representative for the purposes of collectivebargaining, and that pursuant to the provisions of Section 9 (a) ofthe National Labor Relations Act, Steel Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, isthe exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.